Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 1 of 7 PageID #: 42130



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                    Civil Action No.4:18-cv-00474-ALM
                                            Consolidated Lead Case
 AMAZON.COM, INC., ET AL.,
          Defendants.
 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                    Civil Action No.4:18-cv-00475-ALM
                                            Member Case
 RESIDEO TECHNOLOGIES, INC.,
           Defendant.
 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                    Civil Action No.4:18-cv-00476-ALM
                                            Member Case
 HTC CORPORATION,
           Defendant.


       JOINT MOTION FOR ENTRY OF AMENDED SCHEDULING ORDER
Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 2 of 7 PageID #: 42131




        Plaintiff Innovation Sciences, LLC (“Innovation”), Amazon.com, Inc., Amazon Digital

Services, LLC, Amazon Web Services, Inc. (collectively, “Amazon”), Resideo Technologies,

Inc. (“Resideo”), and HTC Corporation (“HTC”) (collectively, the “Parties”) file this joint

motion for entry of an amended scheduling order.

       This country, like much of the world, is living through a serious medical crisis. President

Trump declared a national emergency on Friday March 13, 2020 in response to the spread of the

coronavirus. Courts and government agencies around the country have closed or limited

operations. Indeed, under General Order No. 20-03, Chief Judge Gilstrap continued all criminal

and civil jury trials in this district through May 1, 2020. Schools across the country have

cancelled classes for weeks or for the remainder of the schoolyear, and in many parts of the

country colleges and universities have closed for the semester. Many states have issued orders

closing non-essential businesses and requesting that individuals isolate themselves in their

homes. Air travel has become dangerous given the close confines of aircraft and the ease with

which the Coronavirus spreads from person to person and can survive on hard surfaces for days.

International air travel into the United States has been restricted by executive action.

       In addition, the law firms for the Parties have had staff members decide to work from

home to avoid potential exposure to the coronavirus and to attend to children whose schools have

been closed. At least one firm has spouses of attorneys who have been quarantined because of

international travel associated with their work or because of contact with persons diagnosed with

coronavirus. Other firms have closed, requiring attorneys and staff members to work remotely.

       Given these disruptions and the likelihood that the trials in these consolidated actions

may be substantially delayed, the Parties have agreed to an amended schedule that impacts the

Final Pretrial Conference in these actions currently scheduled for April 22, 2020. The Parties

proposed amended scheduling order moves the date for submission of the Joint Final Pretrial
Order, Motions in Limine, deposition designations and related filings and exchanges from April

1, 2020 to May 15, 2020. The Parties further propose to move the deadline for submission

currently due on April 15, 2020 to May 29, 2020. Obviously, if this schedule is adopted by the


                                                  1
Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 3 of 7 PageID #: 42132




Court, the Final Pretrial Conference currently set for April 22, 2020 will have to be reset to a

date that is acceptable to the Court and its schedule. The Parties’ proposed amended schedule

also resets the dates for various briefs which were previously due this week and next.

       In light of the foregoing, the Parties respectfully request that the Court enter the amended

scheduling order attached hereto as Exhibit 1.

Dated: March 24, 2020                         Respectfully submitted,

                                              /s/ Donald L. Jackson
                                              Donald L. Jackson
                                              VA Bar No. 42,882 (Admitted E.D. Tex.)
                                              James D. Berquist
                                              VA Bar No. 42,150 (Admitted E.D. Tex.)
                                              Gregory A. Krauss
                                              VA Bar No. 84839 (Admitted E.D. Tex.)
                                              Alan A. Wright
                                              VA Bar No. 46506 (Admitted E.D. Tex.)
                                              DAVIDSON BERQUIST JACKSON &
                                              GOWDEY, LLP
                                              8300 Greensboro Dr., Suite 500
                                              McLean, Virginia 22102
                                              Tel.: (571) 765-7700
                                              Fax: (571) 765-7200
                                              djackson@davidsonberquist.com
                                              jay.berquist@davidsonberquist.com
                                              gkrauss@davidsonberquist.com
                                              awright@davidsonberquist.com

                                              Roger D. Sanders
                                              J. Michael Young
                                              SANDERS, MOTLEY, YOUNG, AND
                                              GALLARDO, PLLC
                                              111 S. Travis Street
                                              Sherman, Texas 75090
                                              Phone: 903-892-9133
                                              Fax:    903-892-4302

                                              Attorneys for Plaintiff
                                              INNOVATION SCIENCES, LLC



                                              /s/       J. David Hadden


                                                    2
Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 4 of 7 PageID #: 42133



                                    J. David Hadden
                                    CA Bar No. 176148 (Admitted E.D. Tex.)
                                    Email: dhadden@fenwick.com
                                    Saina S. Shamilov
                                    CA Bar No. 215636 (Admitted E.D. Tex.)
                                    Email: sshamilov@fenwick.com
                                    Ravi R. Ranganath
                                    CA Bar No. 272981 (Admitted E.D. Tex.)
                                    Email: rranganath@fenwick.com
                                    FENWICK & WEST LLP
                                    Silicon Valley Center
                                    801 California Street
                                    Mountain View, CA 94041
                                    Telephone: (650) 988-8500
                                    Facsimile: (650) 938-5200

                                    Todd R. Gregorian
                                    CA Bar No. 236096 (Admitted E.D. Tex.)
                                    Email: tgregorian@fenwick.com
                                    Dargaye Churnet
                                    CA Bar No. 303659 (Admitted E.D. Tex.)
                                    Email: dchurnet@fenwick.com
                                    TJ Fox
                                    CA Bar No. 322938 (Admitted E.D. Tex)
                                    Email: tfox@fenwick.com
                                    FENWICK & WEST LLP
                                    555 California Street, 12th Floor
                                    San Francisco, CA 94104
                                    Telephone:     415.875.2300
                                    Facsimile:     415.281.1350

                                    Jeffrey Ware
                                    CA Bar No. 271603 (Admitted E.D. Tex.)
                                    Email: jware@fenwick.com
                                    FENWICK & WEST LLP
                                    1191 Second Avenue, 10h Floor
                                    Seattle, WA 98101
                                    Telephone: 206.389.4510
                                    Facsimile:    206.389.4511




                                      3
Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 5 of 7 PageID #: 42134




                                    Melissa R. Smith
                                    State Bar No. 24001351
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Telephone: (903) 934-8450
                                    Facsimile: (903) 934-9257
                                    Email: melissa@gillamsmithlaw.com

                                    Deron R. Dacus
                                    State Bar No. 00790553
                                    THE DACUS FIRM, P.C.
                                    821 ESE Loop 323, Suite 430
                                    Tyler, TX 75701
                                    Telephone: (903) 705-1117
                                    Facsimile: (903) 581-2543
                                    ddacus@dacusfirm.com

                                    Counsel for Defendants
                                    AMAZON.COM, INC.,
                                    AMAZON DIGITAL SERVICES LLC,
                                    AND AMAZON WEB SERVICES, INC.



                                    By: /s/ J. Thad Heartfield
                                    J. Thad Heartfield
                                    Texas Bar No. 09346800
                                    thad@heartfieldlawfirm.co
                                    THE HEARTFIELD LAW FIRM
                                    2195 Dowlen Road
                                    Beaumont, Texas 77706
                                    Telephone: 409-866-3318
                                    Facsimile: 409-866-5789

                                    Brett Williamson (Pro Hac Vice)
                                    bwilliamson@omm.com
                                    Cameron Westin (Pro Hac Vice)
                                    cwestin@omm.com
                                    Bradley M. Berg (Pro Hac Vice)
                                    bmberg@omm.com
                                    O’MELVENY & MYERS LLP
                                    610 Newport Center Drive, 17th Floor
                                    Newport Beach, CA 92660
                                    Telephone: 949-823-6900



                                      4
Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 6 of 7 PageID #: 42135



                                    Facsimile: 949-923-6994

                                    Brian Berliner (Pro Hac Vice)
                                    bberliner@omm.com
                                    Boris Mindzak (Pro Hac Vice)
                                    bmindzak@omm.com
                                    O’MELVENY & MYERS LLP
                                    400 S. Hope Street
                                    Los Angeles, CA 90071
                                    Telephone: 213-430-6000
                                    Facsimile: 213-430-6407

                                    Melody Drummond Hansen (Pro Hac Vice)
                                    mdrummondhansen@omm.com
                                    O’MELVENY & MYERS LLP
                                    2765 Sand Hill Road
                                    Menlo Park, CA 94025
                                    Telephone: 650-473-2600
                                    Facsimile: 650-473-2601

                                    Attorneys for Defendant
                                    RESIDEO TECHNOLOGIES, INC.


                                    /s/ Philip Ou
                                    Yar R. Chaikovsky
                                    CA Bar No. 175421(admitted E.D. Tex.)
                                    yarchaikovsky@paulhastings.com
                                    Philip Ou
                                    CA Bar No. 259896 (admitted E.D. Tex.)
                                    philipou@paulhastings.com
                                    Bruce S. Yen
                                    State Bar No. 277920 (admitted E.D. Tex.)
                                    bruceyen@paulhastings.com
                                    PAUL HASTINGS, LLP
                                    1117 S. California Avenue
                                    Palo Alto, California 94304-1106
                                    Telephone:1(650) 320-1800
                                    Facsimile: 1(650) 320-1900

                                    Harry L. Gillam, Jr. TX Bar
                                    No. 07921800
                                    GILLAM & SMITH LLP
                                    303 S. Washington Ave.
                                    Marshall, Texas 75670
                                    Telephone: (903) 934-8450



                                       5
Case 4:18-cv-00474-ALM Document 569 Filed 03/24/20 Page 7 of 7 PageID #: 42136



                                            Facsimile: (903) 934-9257
                                            gil@gillamsmithlaw.com

                                            Attorneys for Defendant
                                            HTC CORPORATION




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3).

DATED: March 24, 2020                       /s/ Donald L. Jackson
                                            Donald L. Jackson




                                               6
